Citation Nr: 1504960	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a thoracolumbar disability.  

2. Entitlement to service connection for a thoracolumbar disability, to include as secondary to service-connected bilateral knee disability and bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

Regardless of the RO's decision to reopen the Veteran's service connection claim for a thoracolumbar disability, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In June 2013, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1. In an unappealed decision, dated April 2005, the RO denied a claim for service connection for a thoracolumbar disability. 

2. Additional evidence received since the April 2005 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a thoracolumbar disability.

3. The weight of the evidence is against a finding that the Veteran has a thoracolumbar disability that is etiologically related to service or to any service-connected disabilities. 


CONCLUSIONS OF LAW

1. The April 2005 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  Evidence received since the April 2005 rating decision is new and material to the service connection claim for a thoracolumbar disability; therefore, the claims is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for a thoracolumbar disability, to include as secondary to service-connected bilateral knee disability and bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's appeal to reopen his claim of entitlement to service connection has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided VA examinations of his claimed thoracolumbar disability in December 2004 and August 2010, which also contained relevant medical opinions.  These examination and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the August 2010 VA examination report and opinion did not address the issue of secondary service connection, for the reasons described more fully herein, as there is no competent or credible lay or medical evidence indicating the connection claimed, so the lack of a medical opinion on this point is unnecessary under the VCAA.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. New and Material

The Veteran filed his original service connection claim for a thoracolumbar disability in November 2004.  This claim was denied in an April 2005 rating decision on the basis that the Veteran had a diagnosis of myofascial pain at the thoracolumbar spine without evidence of arthritis or radicular pain, and pain in and of itself is not considered to be a disabling condition.  The Veteran was notified of the rating decision and of her right to appeal it in May 2005.  The Veteran did not appeal the decision or submit additional evidence within one year, and thus the April 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for a thoracolumbar disability regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Additional evidence received following the April 2005 rating decision includes statements from the Veteran regarding the cause of her thoracolumbar disability, VA treatment records noting a diagnosis of strain likely related to lifting heavy bags, and an August 2010 VA examination report evaluating the Veteran's current thoracolumbar disability and its relationship to service, to include a diagnosis of lumbar sacral strain.  

The Board finds that evidence has been received regarding the Veteran's service connection claim for a thoracolumbar disability that is new to the claims file and relates to an unestablished fact necessary to substantiate the claim, namely a diagnosis of strain.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

III. Service Connection

The Veteran claims entitlement to service connection for a thoracolumbar disability, to include as secondary to service-connected bilateral knee disability and bilateral pes planus.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran avers that while in Germany, near the end of January and February of 2002, she fell off a truck in service and injured her back.  She was prescribed ibuprofen and Motrin for the pain.  Later that year, she was doing a lot of heavy lifting and the pain became unbearable.  She had to keep going back to get pain medication.  In 2004, while taking the medicine she was prescribed, she had a reaction and went to see a doctor who told her they had to do a spinal tap.  After the spinal tap, her back got worse.  The Veteran contends that beginning in 2004, she sought numerous treatments regarding her back at VA hospitals in Charleston, Orangeburg County, and Columbia.  She noted she was told by her doctors that her back pain was coming from her knees and feet.  She is service-connected for a bilateral knee disability and bilateral pes planus.  

Service treatment records reflect in February 2004, the Veteran complained of upper and lower back pain, onset 2 weeks.  The Veteran reported she woke up one morning sore and denied any trauma.  The Veteran further reported her back makes "popping" sound.  The assessment was low back pain.  A March 2004 record noted the Veteran ingested 100mg of Fioricet in 3 days and was thought to have seizure activity.  It was noted she had back pain twice a week.  Later that month, the Veteran complained of lower back pain, onset 2 months, with sharp pains, unremitting, worse with prolonged sitting, and deep bending.  Assessment was stable back, with no mechanical dysfunction.  The Veteran was prescribed Tylenol for her back.  At the end of the month, she underwent a lumbar puncture regarding episodes of seizures in February.  Afterwards, the Veteran complained of soreness at the puncture site.  

The Veteran was afforded a VA examination in December 2004.  The examiner concluded that the Veteran had myofascial pain at the thoracolumbar spine without evidence of arthritis or radicular symptomatology.  The examiner explained he found no evidence that the Veteran's range of motion was additionally limited by pain, fatigue, weakness, or lack of endurance.  X-rays of the cervical and lumbar spine were normal.  

A January 2005 VA treatment record from Orangeburg noted the Veteran had no back or spine deformity, nontender.  

A May 2009 VA treatment from Charleston noted the Veteran complained of back pain, duration longer than 2 weeks with onset within the past 2 months.  A July 2009 VA treatment record from Charleston noted the Veteran complained of back pain for the past week, with pain along the right side of her neck and back pain shooting  down her right leg to the knee.  The Veteran was found to have tenderness over paralumbar ligaments bilaterally.  It was noted the Veteran's pain was not associated with leg weakness and precipitating factors were lifting bags.  Assessment was back and neck pain, likely strain during lifting heavy bags.  The Veteran was prescribed Tylenol, Capsaicin, and to try heat. 

The Veteran was afforded another VA examination in August 2010.  The Veteran reported her lumbar puncture was the root cause of her lumbar pain at the time.  After reviewing the claims file and examining the Veteran, the examiner found that x-rays showed normal lumbosacral spine and thoracic x-rays with mild S-shaped scoliosis.  The examiner also diagnosed the Veteran with lumbar sacral strain.  The examiner opined that it is less likely than not that her current lumbosacral strain is related to any injuries she had in service.  The examiner explained that the Veteran had muscular strain while in service and service did not cause the S-shaped scoliosis.  The lumbar spine was normal.  The Veteran's assertion that lumbar punctures are the root cause of her chronic back pain was not sustainable.  

An October 2010 VA treatment record from Orangeburg noted the Veteran was prescribed ibuprofen for her back pain.  A July 2011 VA treatment record from Columbia noted the Veteran complained of sharp pain from the mid-region of her back radiating upwards toward her occipital area.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim. 

While the Board recognizes the Veteran's assertion that her current back pain is related to an in-service injury, or due to or aggravated by her service-connected bilateral knee disability and bilateral pes planus, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, orthopedic disabilities of the spine, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Orthopedic disabilities require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on etiology.  There are many different possible spine disabilities, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a thoracolumbar disability.

The Board has found there is no competent or creditable medical opinion evidence that etiologically links the Veteran's thoracolumbar disability back to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, there are no positive medical findings or opinions in support of the Veteran's claims and neither the Veteran nor her representative have provided competent evidence suggesting how any back pain might be related to service.  

The August 2010 medical report referenced above is found to be the most competent and probative opinion regarding whether the Veteran's thoracolumbar disability is related to service.  The examiner thoroughly reviewed and discussed all the evidence, performed a full examination of the Veteran, performed x-rays, and provided a clear and well-supported rationale and explanation.  While the examiner acknowledged the Veteran's reported back pain, she nonetheless determined based on medical evidence that it was less likely than not that the Veteran's current lumbosacral strain is related to any injuries she had in service.  Furthermore, the examiner's opinion is consistent with the record.  A July 2009 VA treatment record noted the Veteran's back and neck pain was likely strain during lifting heavy bags.  Additionally, there is no competent and probative evidence contradicting the examiner's diagnoses.  

Although the Veteran stated she was seen numerous times for complaints of back pain after 2004 and was told her pain was coming from her knees and feet, the Board does not find these assertions credible in light of post-service evidence.  

While post-service VA treatment records note the Veteran complained of back pain on several occasions at VA hospitals in Charleston, Orangeburg County, and Columbia, there is no indication that the Veteran was told by any professional that her current thoracolumbar disability is caused by or a result of service connected bilateral knee disability or bilateral pes planus.  Furthermore, the Veteran specifically stated during a July 2009 VA treatment record from Charleston that her back pain shot down her right leg to the knee, thus contradicting her statements that her knees and feet caused her back pain.  Moreover, the same July 2009 VA treatment record noted the Veteran's pain was not associated with leg weakness.  Thus, the Board does not consider the Veteran's assertion that her current thoracolumbar disability is secondary to service-connected bilateral knee disability and bilateral pes planus to be probative.  

Considering the record in its entirety, the Board finds the most probative evidence reflects thoracolumbar disability to be unrelated to military service, with no in-service disease or injury to which it may be related.  As the preponderance of the evidence is against the claim, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.






	(CONTINUED ON NEXT PAGE)
ORDER

The service connection claim for a thoracolumbar disability is reopened; the appeal is granted to this extent only. 

Service connection for a thoracolumbar disability is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


